DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court on the complaint of relator, Louis Bauer Jr., for a writ of mandamus. Relator asked this court to order respondents to provide him with copies of four Rossford Police Department checks and the corresponding check ledgers. On December 3, 2003, we issued an alternative writ ordering respondents to do the act requested by relator or show cause why respondents fail to do so. Thereafter, on December 16, 2003, respondents filed a "Notice of Compliance" indicating compliance with relator's request and asking that this court dismiss the complaint.
 {¶ 2} Upon review of respondents' notice and attachments, we find that respondents have complied with relator's request and, accordingly, relator's complaint for a writ of mandamus is ordered dismissed. It is ordered that respondents pay the costs of this action.
WRIT DISMISSED.
Peter M. Handwork, P.J., Richard W. Knepper, J., Mark L. Pietrykowski, J., Concur.